DETAILED ACTION
Response to Amendment
Claims 1-6 and 8-11 are pending. Claims 1-6 and 8-11 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see page 6, filed 14 June 2022, with respect to the objection to claim 5 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The objection to claim 5 has been withdrawn. 
Applicant’s arguments, see page 7, filed 14 June 2022, with respect to the 35 USC 103 rejections of claims 1-6 and 8-11, along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-6 and 8-11 have been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, amendments to incorporate allowable subject matter distinguish the claims over the prior cited art. The following is cited as relevant but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims. 
In particular, while the Yoon et al. reference below largely teaches “probable LP regions in the images as extracted through edge active region based filtrations by an edge region detection filter; wherein said dual-binarization unit is configured to binarize the probable LP regions by involving gray-converted version of the probable LP regions and also a negative gray-converted version of said probable LP regions, whereby a local image thresholding/binarization scheme is applied on both the binarized image versions, and whereby both the binarized images are merged after noisy components removal based on height and width to have the LP regions with character likes components as foreground (white) and rest of the LP regions as background (black) invariance of original background-foreground color combination of the LPs”, Yoon et al. do not disclose using a dual-binarization unit, therefore all of the operations described by Yoon et al. are for a single binarized image rather than a dual binarized image. Further and also of note, the merging performed by Yoon therefore is for blobs rather than both the binarized images. Further while Yoon et al. specify “We used a vertical projection histogram to separate the characters. The vertical projection histogram is computed by counting the black pixels in each vertical scan. The connecting region between the characters has relatively small number of foreground pixels compared to the character regions, so the minimum value of the vertical projection histogram is used to find out the splitting line”, this is interpreted as sufficiently different from the claimed “character likes components as foreground (white) and rest of the LP regions as background (black) invariance of original background-foreground color combination of the LPs” so as to further support allowability.
Closest art: Yoon et al.: “Blob Extraction based Character Segmentation Method for Automatic License Plate Recognition System” 2011: LICENSE PLATE LOCALIZATION, Most European license plates have white background and black characters, but some exceptional plates have blue or red background and white characters. The binary images for the exceptional cases should be inverted since the binarization method assumes that the darker pixels make foreground regions. Plate boundaries, small dirties, irrelevant marks or bars are excluded. We used the following conditions to remove the blobs. Here, width (W), height (H), area (A), center of the bounding box (X, Y), and center of mass (Xm, Ym) of the blobs are used. Iw and Ih means width and height of the input license plate image. We used a vertical projection histogram to separate the characters. The vertical projection histogram is computed by counting the black pixels in each vertical scan. The connecting region between the characters has relatively small number of foreground pixels compared to the character regions, so the minimum value of the vertical projection histogram is used to find out the splitting line.

    PNG
    media_image1.png
    396
    877
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    454
    media_image2.png
    Greyscale

[does not describe dual-binarization, or “character likes components as foreground (white) and rest of the LP regions as background (black) invariance of original background-foreground color combination of the LPs”]

“Automatic License Plate Recognition (ALPR)”: A State-of-the-Art Review” 2012: In [52], since only four colors (white, black, red, and green) are utilized in the license plates, the color edge detector focuses only on three kinds of edges (i.e., black–white, red–
white, and green–white edges). The license plates in Taiwan are all in the same color
distribution [106], i.e., black characters and white background. If the license plate is scanned with a horizontal line, the number of black to white (or white to black) transitions is at least 6 and at most 14. Hough transform is used to correct the rotation problem, the hybrid binarization technique is used to segment the characters in the dirty license plate, and feedback self-learning procedure is employed to adjust the parameters 

“Automatic License Plate Recognition”, 2004: In order to eliminate undesired image areas, a connected component algorithm is first applied to the binarized plate candidate. The aspect ratios of connected components are then calculated. The components whose aspect ratios are outside a prescribed range are deleted. During processing the segmentation procedure applies the first three operators (delete, merge, and split) to the set of surviving components in an attempt to determine if a component satisfies the structural constraints of license plates Topological Sorting: The topological features of characters utilized in this study include the number of holes, endpoints, three-way nodes, and four-way nodes (see Fig. 4 for their
definitions). These features are invariant to spatial transformations (including rotation, translation and scale change).

 
    PNG
    media_image3.png
    603
    447
    media_image3.png
    Greyscale


“A Novel License Plate Localization Method Based On Textural Feature Analysis”, 2005: Calculation of the transient differences arrays Based on the observation that the gradient changes are more frequent in the plate area, the left and right boundary of the license plate can be located by calculation of the transient differences arrays. To do this, we need to calculate the absolute difference in the white-lengths of each consecutive pair of white-chunks in a scan-line. These white-black differences are stored in a transient differences array, WB[ ], of size less than the number of white-chunks in a particular scan-line. Using the transient
differences arrays so obtained, the scan-line checking algorithm can then determine the most frequently occurring white-black differences.

“A Feature Based Approach for Localization of Indian Number Plates”, 2009: Inverted ‘L’ Masking Mask having shape of an inverted ‘L’ and size equal to maximum possible character size is rolled on the image and at each position if following conditions are satisfied that location is shortlisted as probable character location: a. There should not be a single white pixel on
vertical and horizontal line of a box. b. There should be at least a single white pixel on
immediate row and column of a box.

US 20080273807 A1: building a second binary image on the basis of said grayscale image and said threshold grayscale image, and (a9) building said binarized image by combining said first and second binary images. A first aspect of the invention relates to a method for creating a binary mask image from an a inputted digital image of a scanned document, comprising the steps of creating a binarized image by binarizing the inputted digital image, detecting first text regions representing light text on a dark background, and inverting the first text regions, such that the inverted first text regions are interpretable in the same way as dark text on a light background.

US 20130004063 A1: a second step of calculating the average color of the object region and calculating an inversion color from the average color; and a third step of providing the inversion color to all the pixels included in the background region at a constant rate.

US 20060228042 A1: Furthermore, a cluster defect represents a grouping of two or more defective pixels in any contiguous pattern. Other artifacts consist of image streaks or shading or any other fixed background pattern.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661